NUMBER 13-21-00055-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

CLARENCE ELLIS WADE,                                                         Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 25th District Court
                         of Lavaca County, Texas.


                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellant Clarence Ellis Wade filed a motion to dismiss this appeal indicating he

no longer wishes to prosecute his appeal. The motion was signed by both counsel and

the appellant; additionally, an affidavit, signed and sworn-to by appellant, is attached to

the motion. We find the motion and affidavit meet the requirement of Texas Rule of

Appellate Procedure 42.2(a) that appellant and attorney must sign a written motion to
dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without passing on the merits of the

case, we grant the motion to dismiss and dismiss the appeal.


                                                               NORA L. LONGORIA
                                                               Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
1st day of April, 2021.




                                          2